                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 DWAYNE DOOLIN,

               Plaintiff,

                      v.                          CAUSE NO. 3:19-CV-1145-JD-MGG

 LYNCH and INDIANA STATE PRISON
 WARDEN,

               Defendants.

                                 OPINION AND ORDER

      Dwayne Doolin, a prisoner without a lawyer, filed a complaint alleging Officer

Lynch paid an inmate to attack him. He also alleges she is actively inciting other

inmates to kill him. A filing by an unrepresented party “is to be liberally construed, and

a pro se complaint, however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A,

the court must review the merits of a prisoner complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief.

      Doolin alleges Officer Lynch gave drugs to a fellow inmate name Huggins. As a

result, Huggins assaulted him with urine and feces on November 1, 2019. Huggins also

threatened to continue attacking Doolin and stab him to death. Though Officer Lynch is

not alleged to have personally struck Doolin, these allegations state a claim of excessive
force. The “core requirement” for an excessive force claim is that the defendant “used

force not in a good-faith effort to maintain or restore discipline, but maliciously and

sadistically to cause harm.” Hendrickson v. Cooper , 589 F.3d 887, 890 (7th Cir. 2009)

(internal citation omitted). “[T]he question whether the measure taken inflicted

unnecessary and wanton pain and suffering ultimately turns on whether force was

applied in a good faith effort to maintain or restore discipline or maliciously and

sadistically for the very purpose of causing harm.” Whitley v. Albers , 475 U.S. 312, 320-

21 (1986) (quotation marks and citation omitted). Hiring an inmate to kill Doolin would

be malicious and sadistic.

       Doolin also alleges Officer Lynch has incited other inmates to kill him by labeling

him a snitch. He alleges other inmates have threatened to murder him as a result of her

instigation. These allegations also state a claim against Officer Lynch.

       Finally, Doolin asks to be transferred out of Indiana State Prison because of the

ongoing threats allegedly posed by other inmates at the instigation of Officer Lynch.

Under the Eighth Amendment, prison officials have a constitutional duty to protect

inmates from violence. Grieveson v. Anderson, 538 F.3d 763, 777 (7th Cir. 2008). However,

       The PLRA circumscribes the scope of the court’s authority to enter an
       injunction in the corrections context. Where prison conditions are found to
       violate federal rights, remedial injunctive relief must be narrowly drawn,
       extend no further than necessary to correct the violation of the Federal
       right, and use the least intrusive means necessary to correct the violation
       of the Federal right. This section of the PLRA enforces a point repeatedly
       made by the Supreme Court in cases challenging prison conditions: Prison
       officials have broad administrative and discretionary authority over the
       institutions they manage.




                                             2
Westefer v. Neal, 682 F.3d 679 (7th Cir. 2012) (quotation marks, brackets, and citations

omitted). Therefore if the court were to find that Doolin was not being protected from

attack by other inmates as required by the Eighth Amendment, the court could only

order that he be provided with protection which meets the requirements of the Eighth

Amendment. If it is possible to do that at the Indiana State Prison, a transfer order

would not be warranted.

       The Indiana State Prison Warden has both the authority and the responsibility to

ensure that Doolin is protected from attack as required by the Eighth Amendment. See

Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011). Therefore, the Warden will be

added as a defendant and Doolin will be allowed to proceed on an official capacity

claim for permanent injunctive relief.

       For these reasons, the court:

       (1) GRANTS Dwayne Doolin leave to proceed against Officer Lynch in an

individual capacity for compensatory and punitive damages for giving drugs to inmate

Huggins to pay him to attack Dwayne Doolin on November 1, 2019, and for his ongoing

efforts to kill Dwayne Doolin in violation of the Eighth Amendment;

       (2) GRANTS Dwayne Doolin leave to proceed against Officer Lynch in an

individual capacity for compensatory and punitive damages for inciting other inmates

to kill him by labeling him a snitch sometime on or after November 1, 2019, in violation

of the Eighth Amendment;

       (3) DIRECTS the clerk to add the Indiana State Prison Warden as a defendant in

an official capacity;


                                             3
      (4) GRANTS Dwayne Doolin leave to proceed against the Indiana State Prison

Warden in an official capacity for permanent injunctive relief to protect him from attack

by inmate Huggins and other inmates at the instigation of Officer Lynch;

      (5) DISMISSES all other claims;

      (6) DIRECTS the clerk to request Waiver of Service from (and if necessary the

United States Marshals Service to serve process on) Officer Lynch and the Indiana State

Prison Warden at the Indiana Department of Correction with a copy of this order and

the complaint (ECF 1), pursuant to 28 U.S.C. § 1915(d);

      (7) ORDERS the Indiana Department of Correction to provide the United States

Marshal Service with the full name, date of birth, social security number, last

employment date, work location, and last known home address of any defendant who

does not waive service if it has such information;

      (8) ORDERS, the Indiana State Prison Warden to file a sworn statement

(with supporting records and reports from others as necessary) by December 19, 2019,

explaining what risks Dwayne Doolin faces from Officer Lynch, inmate Huggins, and

other inmates as well as what precautions are being taken to protect him from attack by

them; and

      (9) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that Officer Lynch and the

Indiana State Prison Warden respond, as provided for in the Federal Rules of Civil

Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which the plaintiff has been

granted leave to proceed in this screening order.




                                            4
SO ORDERED on December 12, 2019


                                      /s/ JON E. DEGUILIO
                                  JUDGE
                                  UNITED STATES DISTRICT COURT




                              5
